Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.	Claims 1-3, 8-15, 29-30, 35-37, 52-53, 58-59 and 65-66 are pending in the application and are currently subject to species elections.

Election/Restrictions

2.	This application contains claims directed to patentably distinct species of invention, wherein said cysteine engineered antibody binds to a species of antigen, comprises a specific cysteine substitution, is conjugated to specific agent and can also comprise other specific structures. Accordingly, in response to this requirement Applicant should elect one specific antibody-conjugate structure.  For example, claim 65 recites ADCs of Table 18 or 19, so Applicant could elect one species from the Tables.  Alternatively, Applicant could elect an antibody that binds CD33 (see claim 29) with the cysteine sequence of SEQ ID NO:3 (see claim 2) conjugated to a detection label (see claim 35) by DOTA (see claim 36). In this case there are various claims that go to different levels of specificity such that Applicant should elect a single antibody-conjugate structure and then specify which claims encompass the species and how the claim encompasses the single antibody-conjugate structure.  For example, Tables 18 and 19 appear to only recite 140 and 149 cysteine substitutions so if Applicant wishes to elect an antibody comprising SEQ ID NO:5 conjugated to a detection label (see claim 35) by DOTA (see claim 36), then claim 65 would not read on the elected species.  In summary, in order for the election to be considered to be responsive, Applicant must elect one specific antibody-conjugate structure that does not comprise any claimed variable structure that is further claimed as species in a dependent claim.  Applicant is invited to contact the Examiner to discuss the species election if desired, so as to ensure a responsive election.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.   For example, each of the recited antibodies comprises structures which would require  different and distinct searches Therefore, the search and considerations necessary in examining each species of antibody would not suffice to provide adequate information regarding any 

3.	Therefore, Applicant is further required under 35 U.S.C. 121 to elect one species set forth above, to which the claims shall be restricted if no generic claim is finally held to be allowable.  
As described above, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

4.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  Applicant is further reminded that a generic claim may be allowable over 

5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached at Monday through Friday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu, can be reached at (571) 272-5205.  The official fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

Respectfully,							
Brad Duffy							
571-272-9935


/Brad Duffy/
Primary Examiner, Art Unit 1643
November 12, 2021